ATTORNEY GRIEVANCE COMMISSION                         •      IN THE
OF MARYLAND                                           •      COURT OF APPEALS
200 Harry S. Truman Parkway, Suite 300                •      OF MARYLAND
Annapolis, Maryland 21401

       Petitioner
                                                      •      Misc. Docket AG
                v.                                    •      No. 4
                                                      •      September Term, 2016
CLAIRE L. K. KENNEDY OGILVIE




       Respondent

        *****************************************************************

                                             ORDER

       This matter having come before the Court upon the filing of a Petition for Disciplinary or

Remedial Action, with attached certified copy of a judgment of conviction entered against Claire

L. K. Kennedy Ogilvie in the Circuit Court for the City of Charlottesville, Virginia; and it

appearing that Claire L. K. Kennedy Ogilvie is admitted to the Bar of this Court;

       NOW, THEREFORE, it is this 18th day of may                     ,20l6.

       ORDERED by the Court of Appeals of Maryland that Respondent, Claire L. K. Kennedy

Ogilvie, Respondent, is hereby suspended, effective immediately, from the further practice of

aw in the State of Maryland, pending further order of this Court, pursuant to Maryland Rule 16-

 71(c); and it is further,

       ORDERED that the Clerk of this Court shall strike the name Claire L.K. Kennedy

• gilvie from the register of attorneys, pursuant to Maryland Rule 16-760(e), shall certify that

act to the Trustees of Client Protection Fund and the Clerks of all judicial tribunals in the State.



                                                               /s/ Clayton Greene Jr.
                                                              Senior Judge